Citation Nr: 9928645	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  99-18 553	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past due 
benefits.


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.



FINDINGS OF FACT

1.  The Board entered a final decision on the underlying 
issue in question on August 13, 1996; a Notice of 
Disagreement was received by VA after November 18, 1988, and 
the veteran retained his attorney in May 1997, within one 
year of the date of the Board's decision.

2.  The veteran and his attorney signed an attorney fee 
agreement in May 1997 which provided that 20 percent of past 
due benefits was to be paid to the veteran's attorney.

3.  A December 1998 rating decision granted an increased 
evaluation from 30 to 60 percent for a left total knee 
replacement which resulted in past due benefits to the 
veteran.


CONCLUSION OF LAW

The requirements for payment of attorney fees pursuant to the 
May 1997 attorney fee agreement by VA from past due benefits 
for the period from November 1, 1992, to December 17, 1998, 
in the amount of 20 percent, have been met.  38 U.S.C.A. 
§ 5904 (West 1991 & Supp. 1998); 38 C.F.R. § 20.609 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it must first be determined whether the fee 
agreement at issue is valid.  The criteria as indicated in 38 
U.S.C.A. § 5904 and 38 C.F.R. § 20.609 provide that a fee may 
be charged pursuant to a fee agreement if (1) there is a 
final decision by the Board denying a benefit, with no fees 
being allowed or paid for services provided before the date 
of the Board's decision denying benefits; (2) there is a 
notice of disagreement properly filed after November 18, 
1988; and (3) the attorney or agent was retained not later 
than one year following the date of the Board decision 
denying benefits.  See 38 U.S.C.A. § 5904(c); 38 C.F.R. 
§ 20.609(c).

In this case, the Board promulgated a final decision on 
August 13, 1996, that denied entitlement to an evaluation in 
excess of 30 percent for a service-connected left knee 
condition.  In that decision, the Board also denied an 
evaluation in excess of 30 percent for service-connected 
right knee condition and a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
A Notice of Disagreement pertaining to that decision was 
received by the RO in March 1993, clearly on or after 
November 18, 1988.  The record also reflects that the veteran 
and his attorney entered into a contingent fee agreement on 
May 20, 1997, to represent the veteran in connection the 
veteran's claim for VA benefits.  An additional fee agreement 
was dated and received at the VA in January 1998.  Both fee 
agreements provided that 20 percent of past due benefits was 
to be paid by the VA to the veteran's attorney for 
representation.

Based on this evidence, the May 1997 attorney fee agreement 
satisfies the basic eligibility requirements under 
38 U.S.C.A. § 5904(c) and 38 C.F.R. § 20.609(c).  The record 
includes a final decision promulgated by the Board, a Notice 
of Disagreement pertaining to that decision, filed after 
November 18, 1988, and documentation reflecting the veteran's 
retention of counsel and signing of a fee agreement within 
one year of the Board's decision.

The veteran appealed the Board's decision to the Court of 
Appeals for Veterans Clams (Court), and in an Order dated in 
September 1997, the Court granted the parties Joint Motion to 
Remand the appeal and the BVA decision was vacated with 
respect to the issues of entitlement to an increased 
evaluation for a left knee condition and for TDIU.  In the 
Joint Motion, both parties agreed to withdraw the issue of 
entitlement to an increased evaluation for the right knee.  
The Board then remanded the remaining issues to the RO in 
June 1998.  In December 1997, the RO issued a decision 
granting an increased evaluation to 60 percent for left total 
knee replacement, effective from November 1, 1992, the first 
day of the month following the expiration of the convalescent 
period after the veteran underwent total knee replacement.  
The RO continued to deny the rest of the claim.  

The Board observes that the award of increased compensation 
from 30 to 60 percent following the aforementioned remand is 
construed as a favorable determination on the increased 
rating issue denied by the Board in its August 1996 decision.  
A letter from the RO issued to the veteran and his attorney 
following the December 1998 rating decision indicated that 
the RO's action resulted in past-due benefits being payable 
to the veteran.  That letter, dated in February 1999, 
indicated that past due benefits were payable in this claim, 
that the maximum past due benefits payable to the veteran had 
been computed at $22,366.00, and that $4,473.20, twenty 
percent of those past due benefits, had been withheld as 
representing the maximum attorney fee.  The Board finds this 
amount to be presumptively reasonable in fact.  See 38 C.F.R. 
§ 20.609(f).  However, in view of the date of the letter and 
the date of the rating decision, the Board notes that 
recalculation of the actual amount due the attorney may be 
necessary.  Accordingly, attorney fees based on past-due 
benefits in the amount of 20 percent are payable by VA as a 
result of the RO's decision rendered December 17, 1998, 
granting an increased evaluation for the left knee condition 
from 30 percent to 60 percent, effective from November 1, 
1992, to December 17, 1998.  


ORDER

Eligibility for payment directly by VA to the veteran's 
attorney is established, and the attorney should be paid 20 
percent of the veteran's past-due benefits awarded the 
veteran for the grant of increased compensation from 30 to 60 
percent for the period from November 1, 1992, to December 17, 
1998.



		
	WARREN W. RICE, JR.
Member, Board of Veterans' Appeals



 


